Citation Nr: 1221143	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-30 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for a inguinal hernia (hernia). 

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to January 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In May 2010, the Veteran wrote a statement indicating that he had been attempting to file a claim for his spine, but the RO had evaluated it as a claim for an increased rating for his already service connected cervical spine disability, rather than treating it as a claim for service connection for a lower back disability (or "back disability" rather than an increased evaluation for his "neck disability").  Given that the Veteran has indicated the desire to pursue a claim for service connection for a lower back disability, such an issue is considered to have been raised by the record.  However, because it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of an increased rating for bilateral hearing loss and for the cervical spine and the issue of service connection for an inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus, and he did not initiate an appeal or submit new and material evidence within the one year appeal period.

2.  Evidence obtained since the February 2005 rating decision is new and material.

3.  The weight of evidence supports a finding that the Veteran's tinnitus was caused by his military service, to include noise exposure therein.
	

CONCLUSIONS OF LAW

1.  The February 2005 rating decision, which denied entitlement to service connection for tinnitus, is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.  §§ 3.104(a), 3.156, 20.302 (2011).

2.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for tinnitus was previously denied by a February 2005 rating decision.  The Veteran neither filed a notice of disagreement with this rating decision, nor submitted any additional evidence within a year, and the February 2005 rating decision therefore became final.  38 U.S.C.A.  § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the February 2005 rating decision, the evidence of record included service treatment records; the Veteran's allegation in his November 2003 claim that his hearing loss and tinnitus had begun in March 1978; and a VA examination report from February 2005 in which the Veteran's report of experiencing tinnitus several times per week in both ears was noted.  The evidence of record also included information about the Veteran's military noise exposure, including serving as a bosun's mate on a patrol gunboat, working around turbine engines for three years, and working in military construction for nine years; as well as information about his post-service noise exposure from working in a factory and hunting.

The Veteran's claim was denied as it was not shown that he had tinnitus that was related to his military service. 

In June 2007, the Veteran filed to reopen his previously denied claim for service connection for tinnitus.  Considerable additional evidence has been presented in conjunction with the claim to reopen; however, because the Board concludes that this new evidence is sufficient to reopen the Veteran's claim, only a limited amount of the new evidence will be discussed in this portion of the decision.

In conjunction with his claim to reopen, the Veteran has submitted several statements, namely his notice of disagreement and substantive appeal, which provide more detailed information about his military noise exposure as well as adding additional information regarding both the onset and frequency of his tinnitus.  This evidence is particularly relevant to the issue of reopening a claim, as lay statements are presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

This evidence is new in that it had not previously been considered.  Moreover, when presumed credible, the evidence links the onset of the Veteran's tinnitus to his time in military service, and it is therefore material in that it addresses the requirements of service connection, as well as the reason the Veteran's claim was previously denied.  As such, the Veteran's claim is reopened.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

During the course of his appeal, the Veteran has consistently related the onset of his tinnitus to his military service.  He has also consistently described his military noise exposure.  

In his February 2008 notice of disagreement, the Veteran reported that his first duty station during his approximately 12 year military career was on a patrol gunboat that was propelled by diesel jet engines; he reported then serving on a destroyer; and finally as a Seabee where he was constantly around and using heavy equipment including jack hammers, and heavy ammunition including claymore mines, and M-60s.  The Veteran has acknowledged using hearing protection during service, but it is clear from a review of the audiological testing conducted during service, that the acoustic trauma took its toll on the Veteran's hearing acuity.

Specifically, service treatment records show that the Veteran experienced significant hearing loss while in service, based on audiological testing conducted therein; and it has been accepted that his exposure to military noise caused his bilateral hearing loss, as service connection was granted for bilateral hearing loss.  Service treatment records do not show any complaints about ringing or ear problems, but the Veteran explained in his notice of disagreement that while he underwent hearing testing during service, he was never asked about tinnitus.  

The Veteran has on several occasions indicated that his tinnitus began while in service.  For example, in his claim, the Veteran stated that he began having problems with hearing loss and tinnitus in 1978.  

The Veteran was provided with a VA examination in October 2007 at which he again reported that his tinnitus was constant and had been since he was in service.  

Finally, in his September 2008 substantive appeal, the Veteran asserted that he had experienced constant tinnitus since serving in the military and that it was constant all the time.

The Veteran's claim was denied as a VA examiner in 2007 found that it was less likely than not that the Veteran's tinnitus was either caused by, or otherwise the result of, his military service, explaining that the Veteran had a significant history of post-military noise exposure, and had given inconsistent answers as to the onset of his tinnitus during the course of his appeal.  Specifically, the examiner noted that it had been recorded in a February 2005 VA examination report that the Veteran had stated that he had periodic tinnitus since the service.  The examiner then reasoned that because the Veteran had asserted at the 2007 examination that his tinnitus had been constant, that he was inconsistent.

In his substantive appeal, the Veteran addressed the examiner's rationale, clarifying that he had experienced constant tinnitus since the military and that it had been  constant all the time.  The Veteran noted that the VA examiner in February 2005 recorded him saying that his tinnitus was only periodic since service, but the Veteran found such a statement to be incorrect, contending that his tinnitus had been constant at that time as well.  He suggested that the VA examiner in 2005 had misrecorded or misinterpreted what he had said at the examination.
 
As noted, a lay person is considered competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

As such, the Veteran is considered competent to describe the onset of tinnitus 
However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the Veteran has consistently reported that he first began experiencing tinnitus during service, and he explained that he felt that his statement was effectively misquoted at the VA examination in 2005.

The Board has not found any reason to question the veracity of the Veteran's statements, and they are therefore found to be credible.  Given this conclusion, the Veteran's statements serve to undermine the rationale provided by the VA examiner for concluding that the Veteran's tinnitus was not related to his military service, such that the probative value of the opinion is diminished.

The Veteran has been diagnosed with tinnitus and has credibly related both the onset of the ringing to service and explained that the ringing has been continuous since service.  Thus, the criteria for service connection for tinnitus have been met, and the Veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

ORDER

New and material evidence has been presented and the Veteran's claim is reopened.

Service connection for tinnitus is granted.


REMAND

At a VA examination in July 2009, it was noted that the Veteran was receiving Social Security Administration (SSA) disability benefits.  It is not clear what the basis of the award is for the SSA disability; as such, because they may be relevant to the claim on appeal, the SSA records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

It is also noted that the Veteran has not been provided with VA examinations of either his cervical spine disability or his hearing loss disability in a number of years.  As such, the Board believes that current examinations should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Schedule the Veteran for a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The examiner should conduct both speech recognition testing using the Maryland CNC word list and a puretone audiometry test.  The examiner should also fully describe any functional effects caused by the Veteran's bilateral hearing disability. 

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected cervical spine disability.  The examiner should:

a)  determine in degrees the range of motion in the Veteran's cervical spine and fully describe any pain, weakness, excess fatigability, and incoordination present during range of motion testing; and, to the fullest extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness. 

b)  determine whether the Veteran has been prescribed any bed rest during the course of his appeal to treat his cervical spine disability, and, if so, indicate the duration (meaning number of weeks) of such treatment. 

c)  determine whether the Veteran has any ankylosis in his spine, and, if so, indicate whether the ankylosis is favorable or unfavorable.

d)  determine whether the Veteran has any neurological impairment as a result of his cervical spine disability. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


